                  Exhibit 2




Case 3:17-cv-00727-RJC-DCK Document 90-2 Filed 08/14/19 Page 1 of 3
                                    Anderson Law – We Protect Imagination®
                                               41923 2nd Street #201
                                           Temecula, California 92590
                                                  (951) 296-1700
           ®                               attorneys@brandxperts.com
                                                                             July 26, 2019
Laura Chapman
SheppardMullin
Four Embarcadero Center, 17th Floor
San Francisco, CA 94111-4109
       and via e-mail to: LChapman@sheppardmullin.com

RE:     LA MICHOACANA NATURAL, LLC v. LUIS MAESTRE et.al.
        USDC for the Western Dist. Of N. Carolina No. 3:17-cv-00727-RJC-DCK
        Courtesy Notice of:
          1. SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION as directed to
          PLM Operations, LLC; and
          2. SUMMARY JUDGMENT ORDER

Dear Ms. Chapman:

       Please be advised that earlier today your client PLM Operations LLC (“PLM”) was
served with the attached documents.

       The attached Subpoena to Produce Documents commands PLM’s production of
documents pursuant to FRCP Rules 45, 69, 70 and 71 and requires a written response and
production to be provided at the following address, namely: 1143 Beaconsfield Road, San Jose,
CA 95121, no later than August 14, 2019 at 10:00 am. In the alternative, your client can comply
by providing the responsive documents and items to my office in advance of such date and time.

       Please feel free to contact me with any questions or comments regarding same.

        The Summary Judgment Order (a copy of which was served on you previously on July
17, 2019 (as counsel of record to PLM Operations, LLC) in the matter of PLM Operations, LLC
v. PRODUCTOS LACTOES TOCUMBO, S.A. de C.V.- USPTO Opposition No. 91245908 is
also attached hereto.)

      As you have likely observed and as your client should be aware, the Court’s Summary
Judgment Order provides, inter alia:

       “Defendants and their officers, directors, employees, agents, representatives, and
       their respective licensees, successors, and heirs, if any, and all of those in active
       concert or participation with them who receive actual notice of the Injunction are
       hereby permanently restrained and enjoined from engaging either directly or
       indirectly in any activity involving the marketing, advertising, promotion, or
       selling of any goods or services in connection with the marks LA



                                                 1

      Case 3:17-cv-00727-RJC-DCK Document 90-2 Filed 08/14/19 Page 2 of 3
       MICHOACANA, LA MICHOACANA ATURAL,                            ,                     ,

             , or                 and/or LA FLOR DE MICHOACAN, and/or any
       colorable simulation, designation or marks…on or in connection with any
       product, service or activity including, without limitation, ice cream, fruit ice
       confections, fruit drinks and ice cream parlor services.”
       (See Pages 19-20).

         Accordingly, we hereby further advise you and PLM that there is probable cause
to believe that PLM is now violating the North Carolina District Court’s Injunctive
Orders and, inasmuch as: i) PLM has been (repeatedly) served with actual notice of the
Injunction; ii) that PLM is now acting in concert and participation with the Defendants in
the North Carolina action to violate the Court Order by displaying, marketing, advertising
and selling ice cream and fruit ice confections in connection with my clients’ trademarks;
and iii) that such infringing actions are intended to and are causing my clients’ continuing
harm.

       Therefore, because PLM is and remains in violation of the Court’s Injunctive
Orders and may well be cited for contempt of court, we hereby advise your client to
govern itself accordingly.

       With the above in mind, we look forward to hearing from you soon.

Sincerely yours,


/StephenLAnderson/
Stephen L. Anderson
Anderson Law
WE PROTECT IMAGINATION®


Enclosures: as stated




                                                 2

     Case 3:17-cv-00727-RJC-DCK Document 90-2 Filed 08/14/19 Page 3 of 3
